Citation Nr: 0619250	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-16 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States












INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are assessed.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished in an August 2002 letter.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

The Dingess elements have been satisfied in the present case, 
as the veteran has been afforded the appropriate information 
in order to advance any contention regarding the claim on 
appeal.  The August 2002 letter provided the substantive 
standards concerning service connection, and also 
specifically addressed requirements regarding a claim of 
service connection for PTSD.  Also, as detailed below, the RO 
continued to seek unambiguous information from the veteran 
concerning his alleged in-service stressor in relation to his 
PTSD claim.  As such, the veteran was aware and effectively 
notified of specific information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In terms of notification regarding downstream elements, any 
lack of notice thereof does not prejudice the veteran in this 
case because based upon the denial below, any such downstream 
issue is rendered moot, and the veteran is not prejudiced by 
the Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran appropriately received sufficient VCAA 
notification prior to the rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
letter noted above; the letter at minimum gave an impression 
that a wide variety of evidence would be accepted and 
considered by VA in its decision.  Also, VA gave explicit 
instructions in the statement of the case and the rating 
decision, which further emphasized to the veteran that he 
ought to submit any other specific evidence he might have in 
an effort to validate his claim.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains the veteran's service medical 
and personnel records, as well as Chicago VA Medical Center 
treatment records from 2002 to 2003.  The veteran also 
underwent a VA psychiatric examination in September 2002, 
which is sufficient for a decision on the claim.  

For all of the foregoing reasons, VA satisfied its duties to 
the veteran.

Analysis

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

In a claim of entitlement to service connection for PTSD, a 
preliminary consideration of whether the veteran was engaged 
in combat is imperative.  A determination as to whether the 
appellant is a veteran of combat is particularly significant 
in a PTSD claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 553 (1998). 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOGCPREC 12-99.  In an effort to 
demonstrate combat exposure in the instant case, the veteran 
asserts that his participation in the Vietnam Counter 
Offensive Phase V, Vietnam Counteroffensive Phase VI and the 
Tet 69 Counter Offensive offer conclusive proof of combat 
exposure and resulting in-service stressors.  Although a 
review of service department records confirms the veteran's 
participation in these campaigns, this fact alone cannot be 
used as evidence that the veteran engaged in combat with the 
enemy.  The fact that the veteran served in a "compound 
area" or "combat zone" does not mean that he engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the veteran's service personnel records that he participated 
in a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and noncombat activities.  Id.  

The question of a veteran's combat with the enemy must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The Court has held, 

Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted 
as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found 
to be . . . consistent with the circumstances, 
conditions, or hardships of [combat] service.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Combat related citations such as the Purple Heart Medal and 
Combat Infantryman badge or service department evidence that 
the veteran engaged in combat will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  However, the veteran's 
service records indicate that despite receiving several 
awards and decorations (National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal and Army 
Commendation Medal), none of them were combat related, or fit 
into the aforementioned categories.

The veteran asserts that although he served as a vehicle 
mechanic, he did engage in combat with the enemy while 
carrying out the additional duties of tank driver, bridge 
security, and mine sweeps.  These assertions are not ignored, 
but are not sufficient to establish this fact when evaluated 
along with the other evidence of record.  VAOGCPREC 12-99.  
Service medical and personnel records are silent for any 
complaint, finding, or treatment with respect to wounds 
incurred in combat, and do not list any of the additional 
duties and assignments suggested by the veteran.
 
The Board will accord greater weight to the official records 
than to the veteran's reports because those records were 
created more contemporaneous with the events than the 
veteran's best efforts to recollect events.  Further, because 
all of the official records do not indicate any citations or 
recognition for combat, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996)).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record shows that the veteran 
did not engage in combat during service.  VAOGCPREC 12-99, 65 
Fed. Reg. 6,256-58 (2000) (defining "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b)).  

Although the veteran has not reported any traumatic stressor 
related to warzone service or personal assault, he has 
reported witnessing the death of fellow servicemen.  In his 
May 2004 substantive appeal, the veteran describes having to 
remove a number of dead bodies from track and wheel vehicles 
that had been shot or hit with B-40 rockets.  The veteran 
also included a PTSD questionnaire with his August 2002 
statement in support of claim, where he stated that having 
friends killed in front of him was the in-service stressor 
leading to his PTSD diagnosis.  Responding to this, the RO 
thoroughly explained in the October 2002 rating decision, the 
March 2004 statement of the case and the August 2002 duty to 
notify letter, that specific information surrounding these 
unconfirmed stressors should be submitted to allow U.S. Army 
and Joint Services Records Research Center (JSRRC) referral 
and confirmation.  These requests went unanswered, making 
JSRRC referral and confirmation impossible.

Where, as here, the record does not establish that the 
veteran "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, the burden is on the claimant 
to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen, 10 Vet. App. at 147.  

The Board observes that a VA examination and treatment notes 
from the Chicago VA Medical Center confirm that the veteran 
has received a medical diagnosis of PTSD.  Additionally, an 
August 2002 letter from a psychologist at the Chicago VA 
Health Division reflects the belief that the veteran's combat 
service in Vietnam contributed to his current PTSD.  Although 
the Board finds this evidence sufficient to support a finding 
that the veteran meets the criteria for a diagnosis of PTSD, 
the Board is unable to accept the diagnosis as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran engaged in combat with 
the enemy during active service.  Furthermore, the record 
does not otherwise contain independent evidence which 
contains his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board must] grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993), and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  Furthermore, "[a]n opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of a 
stressor."  Cohen, 10 Vet. App. at 145.

Consequently, there is no credible supporting evidence of 
record which corroborates any of the veteran's reported 
stressors.  The veteran has been offered numerous 
opportunities to submit evidence corroborating his asserted 
stressors, but has not done so.  On the basis of the above 
analysis a preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy while on 
active duty, and a preponderance of the evidence is against a 
finding that there is any independent corroboration of his 
reported in-service stressors.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD, and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


